Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed June 23, 2022, claims 21-40 has been amended, and claims 21-40 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see section III page 10, filed June 23, 2022, with respect to claims 21-40 have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 21-40 have been considered but are                   moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence, a new ground of rejection is further presented in view of AI-Imari et al (US Pub. No:2019/0320422).

 
Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 21, 26, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Pub. No:2021/0159948), and further in view of AI-Imari et al (US Prov. 62-656545, prov545, and further published as US Pub. No:2019/0320422).

As per claim 21, Li disclose A method performed by a terminal (see Fig.1, Fig.3, Terminal Device) in a communication system, the method comprising: 
identifying one or more rows for physical downlink shared channel (PDSCH) time domain resource allocation (TDRA), wherein each of the one or more rows corresponds to a slot offset from a slot allocated for a physical downlink control channel (PDCCH) scheduling a PDSCH to a slot allocated for the PDSCH, a start symbol index of the PDSCH, and a length of the PDSCH  (see para. 0067, the terminal device detects {identifying}  a PDCCH on each PDCCH monitoring occasion, and uses a time domain resource allocation field and a PDSCH-to-HARQ-timing field in the detected PDCCH {detecting/identifying one or more rows}, the terminal device first determines, based on a number of a slot in which the PDCCH is located, and a slot offset K0 (in this case K0=0) that is between the PDCCH and a PDSCH and that is included in the Time Domain Resource Allocation field, a number of a slot in which the PDSCH is located, and then obtains HARQ-ACK timing, namely, a slot offset K1 between the PDSCH and a corresponding ACK/NACK feedback, based on the PDSCH-to-HARQ-timing field, to learn of information about a slot in which the ACK/NACK feedback is located / determine/identify one or more rows for physical downlink shared channel (PDSCH) time domain resource allocation (TDRA)); 
in case that the start symbol index of the  PDCCH monitoring occasion is greater than 0,  generating a row by replacing a start symbol index of the row, wherein the  start symbol index of the generated row is determined by adding the start symbol index of the PDCCH monitoring occasion and the start symbol index of the row (see para. 0067-0069, the terminal device obtains a possible value K1 set of K1 based on a higher layer configuration, and then determines a slot offset K0 between a PDCCH and a PDSCH and a potential value set of time domain positions of the PDSCH based on a Time Domain Resource Allocation table configured by using a higher layer. Based on the foregoing information, the terminal device determines a maximum quantity of ACK/NACK information that need to be fed back in each slot. After a HARQ-ACK codebook in one slot is determined, the terminal device first determines a quantity of bits of ACK/NACK information, namely, a payload (payload size), that need to be fed back, and then selects one PUCCH resource set based on the payload size. Each PUCCH resource set includes at least 8 and at most 32 PUCCH resources); 
adding the generated row to the one or more rows (see 0006-0008, Fig.3, para. 0076-0081, [0078] S230. The terminal device detects the first PDSCH at M candidate receiving positions in the first time unit. [0079] S240. The terminal device determines, based on a detection result of the first PDSCH, whether to send first feedback information to the network device, where the first feedback information includes acknowledgement ACK information or negative acknowledgement NACK information indicating whether the first PDSCH detected at the M candidate receiving positions is correctly decoded); and 
identifying one or more candidate PDSCH receptions for a semi-static hybrid automatic repeat request (HARQ)-acknowledgement (ACK) codebook, based on the one or more rows to which the generated row is added (see para. 0068, the terminal device determines a maximum quantity of ACK/NACK information that need to be fed back in each slot. After a HARQ-ACK codebook in one slot is determined, the terminal device first determines a quantity of bits of ACK/NACK information, namely, a payload (payload size), that need to be fed back, and then selects one PUCCH resource set based on the payload size. Each PUCCH resource set includes at least 8 and at most 32 PUCCH resources);

Although Li disclose in case that the start symbol index of the  PDCCH monitoring occasion is greater than 0,  generating a row by replacing a start symbol index of the row, wherein the  start symbol index of the generated row is determined by adding the start symbol index of the PDCCH monitoring occasion and the start symbol index of the row;

Li however does not explicitly disclose identifying whether a slot offset of a row among the one or more rows is 0; in case that the slot offset of the row is 0, identifying whether a start symbol index of a PDCCH monitoring occasion of the terminal is greater than 0;

 Al-Imari however disclose a UE identifying whether a slot offset of a row among the one or more rows is 0; in case that the slot offset of the row is 0, identifying whether a start symbol index of a PDCCH monitoring occasion of the terminal is greater than 0 (see para. 0037-0039, the slot offset K0 is used for the physical downlink shared channel (PDSCH) allocation. FIG. 5 illustrates an example scenario 500 under schemes in accordance with implementations of the present disclosure. Scenario 500 involves a UE and a network apparatus, which may be a part of a wireless communication network. After receiving the downlink (DL) grant on the PDCCH, the UE may be configured to determine the value of the scheduling parameter (e.g., the slot offset K0). When the implicit scheduling parameter indicates a first value (e.g., K0=0), the UE may be configured to determine that the time domain resource allocation starts with or after the PDCCH. The UE may be able to perform the downlink transmission on the allocated time domain resources, see prov545, slides 8 and 9).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a UE identifying whether a slot offset of a row among the one or more rows is 0; in case that the slot offset of the row is 0, identifying whether a start symbol index of a PDCCH monitoring occasion of the terminal is greater than 0, as taught by AI-Imari, in the system of Li, so as to provide proper compact DCI design and operations to reduce DCI size and improve reliability for control signal transmissions, see AI-Imari, paragraphs 6-10, prov545 slides 1-4.

As per claim 26, claim 26 is rejected the same way as claim 21. Yin further disclose A terminal (see Fig.1, UE 102, Fig.7, UE 702) in a communication system, comprising: a transceiver (see Fig.7, transceiver 718); and a controller (see Fig.7, processor 703).

As per claim 31, Li disclose A method performed by a base station in a communication system, the method comprising:
identifying one or more rows for physical downlink shared channel (PDSCH) time domain resource allocation (TDRA), wherein each of the one or more rows corresponds to a slot offset from a slot allocated for a physical downlink control channel (PDCCH) scheduling a PDSCH to a slot allocated for the PDSCH, a start symbol index of the PDSCH, and a length of the PDSCH  (see para. 0067, the terminal device detects {identifying}  a PDCCH on each PDCCH monitoring occasion, and uses a time domain resource allocation field and a PDSCH-to-HARQ-timing field in the detected PDCCH {detecting/identifying one or more rows}, the terminal device first determines, based on a number of a slot in which the PDCCH is located, and a slot offset K0 (in this case K0=0) that is between the PDCCH and a PDSCH and that is included in the Time Domain Resource Allocation field, a number of a slot in which the PDSCH is located, and then obtains HARQ-ACK timing, namely, a slot offset K1 between the PDSCH and a corresponding ACK/NACK feedback, based on the PDSCH-to-HARQ-timing field, to learn of information about a slot in which the ACK/NACK feedback is located / determine/identify one or more rows for physical downlink shared channel (PDSCH) time domain resource allocation (TDRA)); 
in case that the start symbol index of the  PDCCH monitoring occasion is greater than 0,  generating a row by replacing a start symbol index of the row, wherein the  start symbol index of the generated row is determined by adding the start symbol index of the PDCCH monitoring occasion and the start symbol index of the row (see para. 0067-0069, the terminal device obtains a possible value K1 set of K1 based on a higher layer configuration, and then determines a slot offset K0 between a PDCCH and a PDSCH and a potential value set of time domain positions of the PDSCH based on a Time Domain Resource Allocation table configured by using a higher layer. Based on the foregoing information, the terminal device determines a maximum quantity of ACK/NACK information that need to be fed back in each slot. After a HARQ-ACK codebook in one slot is determined, the terminal device first determines a quantity of bits of ACK/NACK information, namely, a payload (payload size), that need to be fed back, and then selects one PUCCH resource set based on the payload size. Each PUCCH resource set includes at least 8 and at most 32 PUCCH resources); 
adding the generated row to the one or more rows (see 0006-0008, Fig.3, para. 0076-0081, [0078] S230. The terminal device detects the first PDSCH at M candidate receiving positions in the first time unit. [0079] S240. The terminal device determines, based on a detection result of the first PDSCH, whether to send first feedback information to the network device, where the first feedback information includes acknowledgement ACK information or negative acknowledgement NACK information indicating whether the first PDSCH detected at the M candidate receiving positions is correctly decoded); and 
identifying one or more candidate PDSCH receptions for a semi-static hybrid automatic repeat request (HARQ)-acknowledgement (ACK) codebook, based on the one or more rows to which the generated row is added (see para. 0068, the terminal device determines a maximum quantity of ACK/NACK information that need to be fed back in each slot. After a HARQ-ACK codebook in one slot is determined, the terminal device first determines a quantity of bits of ACK/NACK information, namely, a payload (payload size), that need to be fed back, and then selects one PUCCH resource set based on the payload size. Each PUCCH resource set includes at least 8 and at most 32 PUCCH resources);

Although Li disclose in case that the start symbol index of the  PDCCH monitoring occasion is greater than 0,  generating a row by replacing a start symbol index of the row, wherein the  start symbol index of the generated row is determined by adding the start symbol index of the PDCCH monitoring occasion and the start symbol index of the row;

Li however does not explicitly disclose identifying whether a slot offset of a row among the one or more rows is 0; in case that the slot offset of the row is 0, identifying whether a start symbol index of a PDCCH monitoring occasion of the terminal is greater than 0;

 Al-Imari however disclose identifying whether a slot offset of a row among the one or more rows is 0; in case that the slot offset of the row is 0, identifying whether a start symbol index of a PDCCH monitoring occasion of the terminal is greater than 0 (see para. 0037-0039, the slot offset K0 is used for the physical downlink shared channel (PDSCH) allocation. FIG. 5 illustrates an example scenario 500 under schemes in accordance with implementations of the present disclosure. Scenario 500 involves a UE and a network apparatus, which may be a part of a wireless communication network. After receiving the downlink (DL) grant on the PDCCH, the UE may be configured to determine the value of the scheduling parameter (e.g., the slot offset K0). When the implicit scheduling parameter indicates a first value (e.g., K0=0), the UE may be configured to determine that the time domain resource allocation starts with or after the PDCCH. The UE may be able to perform the downlink transmission on the allocated time domain resources, see prov545, slides 8 and 9).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a UE identifying whether a slot offset of a row among the one or more rows is 0; in case that the slot offset of the row is 0, identifying whether a start symbol index of a PDCCH monitoring occasion of the terminal is greater than 0, as taught by AI-Imari, in the system of Li, so as to provide proper compact DCI design and operations to reduce DCI size and improve reliability for control signal transmissions, see AI-Imari, paragraphs 6-10, prov545 slides 1-4.

As per claim 36, claim 36 is rejected the same way as claim 31. Yin further disclose A base station (see Fig.1, eNB 160, Fig.8, eNB 860) in a communication system, comprising: a transceiver (see Fig.1, transceiver 876); and a controller (see Fig.1, processor 803). 

Claims 22-23, 25, 27-28, 30, 32-33, 35, 37-38, and 40  are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Pub. No:2021/0159948), in view of AI-Imari et al (US Prov. 62-656545, prov545, and further published as US Pub. No:2019/0320422), and further in view of Yin et al. (US Pub. No.: 2018/0042015).

As per claim 22, the combination of Li and AI-Imari disclose the method of claim 21.

The combination of Li and AI-Imari however does not explicitly disclose identifying one or more HARQ-ACK information bits of the semi-static HARQ-ACK codebook based on the one or more candidate PDSCH receptions; and transmitting, to a base station, uplink control information (UCI) including the one or more HARQ-ACK information bits on a physical uplink control channel (PUCCH).

Yin however disclose identifying one or more HARQ-ACK information bits of the semi-static HARQ-ACK codebook based on the one or more candidate PDSCH receptions (see para. 0021-0024, the UE determine the HARQ-ACK bits of PDSCH with processing time reduction in subframe n-k and perform spatial bundling on the HARQ-ACK bits, and the UE report the spatial bundled HARQ-ACK bits of both PDSCHs on the PUCCH format 1/1a/1b resource in subframe n, see also. para. 0016-0020); and transmitting, to a base station (see Fig.1, eNB 182), uplink control information (UCI) including the one or more HARQ-ACK information bits on a physical uplink control channel (PUCCH)  (see para. 0127-0133,  0136, the HARQ-ACK of a PDSCH transmission in subframe n-4 should be reported in subframe n, when only a single PDSCH is received on the PCell in subframe n-4, the UE 102 use PUCCH format 1/1a/1b to report the HARQ-ACK, the PUCCH resource is determined implicitly by resource mapping based on the Control Channel Element (CCE) index of the PUCCH DCI).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifying one or more hybrid automatic repeat request- acknowledgement (HARQ-ACK) information bits for the one or more candidate PDSCH receptions, respectively and transmitting, to a base station, uplink control information (UCI) including the one or more HARQ-ACK information bits on a physical uplink control channel (PUCCH), as taught by Yin, in the system of Li and AI-Imari, so as to improve communication flexibility and efficiency in a wireless communication system, see Yin, paragraphs 2-5.

As per claim 27, claim 27 is rejected the same way as claim 22.

As per claim 32, claim 32 is rejected the same way as claim 22.
As per claim 37, claim 37 is rejected the same way as claim 22.

As per claim 23, the combination of Li, AI-Imari and Yin disclose the method of claim 22.

Li further disclose wherein:  the one or more HARQ-ACK information bits indicate ACK or negative-ACK (NACK) for the one or more candidate PDSCH receptions, respectively, and  a location of the one or more HARQ-ACK information bits in the semi-static HARQ-ACK codebook is based on the one or more candidate PDSCH receptions (see Fig.2, para. 0063-0070, The semi-static codebook is also referred to as a Type 1 HARQ codebook. The terminal device obtains a possible value K1 set of K1 based on a higher layer configuration, and then determines a slot offset K0 between a PDCCH and a PDSCH and a potential value set of time domain positions of the PDSCH based on a Time Domain Resource Allocation table configured by using a higher layer. Based on the foregoing information, the terminal device determines a maximum quantity of ACK/NACK information that need to be fed back in each slot. After a HARQ-ACK codebook in one slot is determined, the terminal device first determines a quantity of bits of ACK/NACK information, namely, a payload (payload size), that need to be fed back, and then selects one PUCCH resource set based on the payload size. Each PUCCH resource set includes at least 8 and at most 32 PUCCH resources. The terminal device further determines, based on a received ACK/NACK resource indicator (ARI) in the last PDCCH that is used to schedule the ACK/NACK information and that belongs to the codebook, which resource in a selected set is a PUCCH resource for feeding back the ACK/NACK codebook, and then feeds back the ACK/NACK codebook on the resource).

As per claim 28, claim 28 is rejected the same way as claim 23.

As per claim 33, claim 33 is rejected the same way as claim 23.

As per claim 38, claim 38 is rejected the same way as claim 23.

As per claim 25, the combination of Li, AI-Imari  and Yin disclose the method of claim 21.

Yin further disclose wherein a resource of a PUCCH is determined based on information indicating the resource included in downlink control information (DCI) (see para. 0133, HARQ-ACK feedback procedures for FDD and FDD-TDD CA with an FDD PCell are described herein. With a fixed association timing of 4 ms, the HARQ-ACK feedback for FDD or FDD CA with an FDD PCell has a simple procedure, as provided in 3GPP TS 36.213 section 10.1.2. The HARQ-ACK of a PDSCH transmission in subframe n−4 should be reported in subframe n. If only a single PDSCH is received on the PCell in subframe n−4, the UE 102 should use PUCCH format 1/1a/1b to report the HARQ-ACK. The PUCCH resource may be determined implicitly by resource mapping based on the Control Channel Element (CCE) index of the PUCCH DCI, see also para. 0152, 0163, 0170-0171, the TPC field in the DCI format of the corresponding PDCCH/EPDCCH may be used to determine the PUCCH resource values from one of the four resource values configured by higher layers, with the mapping defined in Table 15. For a UE 102 configured for two antenna port transmission for PUCCH format 3, a PUCCH resource value in Table 15 maps to two PUCCH resources with the first PUCCH resource n.sub.PUCCH.sup.(3,{tilde over (p)}) for antenna port p.sub.0 and the second PUCCH resource n.sub.PUCCH.sup.(3,{tilde over (p)}) for antenna port p.sub.1. Otherwise, the PUCCH resource value maps to a single PUCCH resource n.sub.PUCCH.sup.(3,{tilde over (p)}) for antenna port p.sub.0. A UE 102 may assume that the same HARQ-ACK PUCCH resource value is transmitted in each DCI format of the corresponding secondary cell PDCCH assignments in a given subframe, see also para. 0019-0022, 0026-0029).

As per claim 30, claim 30 is rejected the same way as claim 25.

As per claim 35, claim 35 is rejected the same way as claim 25.

As per claim 40, claim 40 is rejected the same way as claim 35.

Claims 24, 29, 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Pub. No:2021/0159948), in view of AI-Imari et al (US Prov. 62-656545, prov545, and further published as US Pub. No:2019/0320422), and further in view of Yang (US Pub. No.:2020/0344032).

As per claim 24, the combination of Li and AI-Imari disclose the method of claim 21.

The combination of Li and AI-Imari does not explicitly disclose receiving, from the base station, information for a set of one or more HARQ-ACK timing values, wherein the one or more candidate PDSCH, receptions are further identified based on the set of the one or more HARQ-ACK timing values.

Yang however disclose receiving, from a base station, information for a set of one or more HARQ-ACK timing values, wherein the one or more candidate PDSCH, receptions are further identified based on the set of the one or more HARQ-ACK timing values (see para. 0060, after receiving the PDSCH in slot #(n+K0) according to the scheduling information of slot # n, the UE may transmit UCI on the PUCCH in slot #(n+K1). Here, the UCI includes a HARQ-ACK response to the PDSCH. In the case where the PDSCH is configured to transmit a maximum of one TB, the HARQ-ACK response may be configured in one bit. In the case where the PDSCH is configured to transmit a maximum of two TBs, the HARQ-ACK response may be configured in two bits if spatial bundling is not configured and may be configured in one bit if spatial bundling is configured. When slot #(n+K1) is designated as a HARQ-ACK transmission time for a plurality of PDSCHs, the UCI transmitted in slot #(n+K1) includes a HARQ-ACK response to the plurality of PDSCHs, see also para. 0156, 0226-0227, 0248).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, from the base station, information for a set of one or more HARQ-ACK timing values, wherein the one or more candidate PDSCH, receptions are further identified based on the set of the one or more HARQ-ACK timing values, as taught by Yang, in the system of Li and AI-Imari, so as to reduce a collision of a PUCCH resource and efficiently receive a reception confirmation response in an MTC system, see Yang para. 0006. 0017-0018.

As per claim 29, claim 29 is rejected the same way as claim 24.

As per claim 34, claim 34 is rejected the same way as claim 24.

As per claim 39, claim 39 is rejected the same way as claim 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu (2020/0389873) – see para. 186, 296-297, “FIGS. 11(a), 11(b), and 11(c) may be configured for the terminal apparatus 1 at the same time. In other words, the terminal apparatus 1 may transmit the HACK-ACK corresponding to each of the PDSCHs received in one or multiple slots in one or multiple serving cells on the same PUCCH or PUSCH in the same slot. Here, in a case that the terminal apparatus 1 is indicated to feedback the HARQ-ACK for each CBG, the terminal apparatus 1 may generate an ACK or a NACK for the HARQ-ACK corresponding to each of the CBGs included in the received transport block on the PDSCH, and generate the NACK for the HARQ-ACK corresponding to each of the CBGs for the transport block that has not been received. The number of generated HARQ-ACKs may be determined at least based on (i) the number of serving cells configured for the terminal apparatus 1, (ii) the number of transport blocks supported by each of the serving cells, (iii) the number of CBGs X indicated by the RRC information, and (iv) the number of slots corresponding to the HARQ-ACKs that can be transmitted on the same physical channel PUCCH or PUSCH in the same slot.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469